Title: Tuesday June 18. 1771.
From: Adams, John
To: 


       Rode with Mr. Barrell to Ipswich, and put up at Treadwells. Every Object recalls the Subject of Grief. Barrell all the Way to Ipswich was like the Turtle, bemoaning the Loss of his Mate. “Fine Season and beautifull Scenes, but they did not charm him as they used to. He had often rode this Way a Courting with infinite Pleasure,” &c. I cant reallize that she has left me forever. When she was well I often thought I could reallize the Loss of her, but I was mistaken. I had no Idea of it.—In short, this Mans Mournings have melted and softened me, beyond Measure.
      